Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 04, 2017

The Court of Appeals hereby passes the following order:

A17A0855. MARK ANTONIO TAYLOR v. THE STATE.

      Mark Antonio Taylor was convicted of malice murder and sentenced to life
imprisonment without parole. He appealed to this Court from the trial court’s denial
of his motion for new trial. We, however, lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of malice murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1)
(322 SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). Accordingly, Taylor’s appeal is hereby TRANSFERRED to the Supreme
Court for disposition.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/04/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.